Title: To George Washington from Captain Richard Varick, 14 October 1776
From: Varick, Richard
To: Washington, George



Sir
Albany October 14th 1776 half after three P.M.

I do myself the Honor to inclose Copy of a Letter from General Arnold to General Gates transmitted by the Latter from Tyonderoga & this Moment received in General Schuyler’s absence who is now on his Way to Saratoga.
The Lead arrived at Fort George on Saturday last and was immediately forwarded—The powder left this on the same Day and is probably now at or near Fort George, where it will not be delayed a Moment, the commanding officer having General Schuyler’s Direction to forward it instantly on its Arrival, to the Army. I am very respectfully Your Excellency’s obedient & most humble Servant

Richd Varick

